DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 12/994,982, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Claim 9 recites “a tissue fastener fixedly connected to the first end of the tissue support portion” and “a guide extension portion fixedly connected to the second end of the tissue support portion”. The prior-filed application does not specify that the tissue fastener or guide extension is fixedly connected to a tissue support portion. These elements are disclosed as disposed on or attached/connected to the tissue support portion (see p. 9, line 25 - p. 10, line 12 of the prior-filed application specification) but no description of a fixed or permanent connection is provided. Claim 19 also recites this th, 2014. 
Claim Objections
Claim 1 is objected to because of the following informalities: the phrase “to apply tension to the support portion support the tissue of the pelvic floor” in lines 7-8 should recite -- to apply tension to the support portion to support the tissue of the pelvic floor. Appropriate correction is required.
Claim 8 is objected to because of the following informalities: the phrase “in proximate”  in line 2 should recite --proximate--. Appropriate correction is required.
Claim 9 is objected to because of the following informalities: the phrase “and a second” in line 2 should recite --and a second end--. Appropriate correction is required.
Claim 19 is objected to because of the following informalities: the phrase “and a second” in line 2 should recite --and a second end--. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9, 19, and those dependent therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the obturator foramen" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the tissue backer portion" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitations “the incision in proximate the obturator foramen” in line 2. There is insufficient antecedent basis for this limitation in the claim. Neither the obturator foramen nor an incision proximate thereto is previously recited.
Claim 8 recites the limitation "the guide portion" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the tissue backer" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the second end" in line 5. There is insufficient antecedent basis for this limitation in the claim. Line 2 inadvertently recites “a second” instead of “a second end”.
Claim 19 recites the limitation "the second end" in line 5. There is insufficient antecedent basis for this limitation in the claim. Line 2 inadvertently recites “a second” instead of “a second end”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claims 11, 15, and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 11 recites “a pelvic implant according to claim 9” and claims 15 and 16 each recite “the implant of claim 9” however claims 11, 15, and 16 each depend from claim 9 which is directed to “a kit”. Since these claims only recite an implant and not a kit, they fail to include all of the limitations of claim 9. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 3-6, and 19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Weiser (US 2006/0229493 A1).
Claim 1: Weiser discloses a method comprising creating a vaginal incision (which provides access to a region of tissue of the pelvic floor), providing a pelvic implant 630 comprising a tissue support portion 632 (fig. 26A), connecting an end of the implant to a delivery tool 900 via anchor 982 (analogous to anchor 634 of fig. 26A), passing the implant and an end of the delivery tool through the incision and placing the tissue support portion in the desired region, 
Claim 3: implanting the support portion between the levator ani and an obturator membrane constitutes a method of supporting levator ani muscle. Weiser also discloses treating other pelvic floor disorders, such as vaginal prolapse (abstract and [0002 and 0080]).
Claim 4: filaments 642 constitute an extension guide portion extending from the tissue support portion (fig. 26A). The support backer member 656 is guided along the extension guide portion to engage the tissue support portion [0156].
Claim 5: anchor 634 is a tissue fastener on the tissue support which is secured in tissue of the pelvic region.
Claim 6: the vaginal incision is considered to be proximate the obturator foramen since it is in the pelvic region. The tissue support portion is inserted through this incision to the tissue it is supporting.
Claim 19: Weiser discloses a pelvic implant comprising a tissue support portion 632 having first and second ends with a tissue fastener 634 disposed on a first end (fig. 26A). This fastener can be attached to levator tissue [0160]. A guide extension portion 644 resides on the second end of the support. A support backer member 660 is attachable to the guide extension 644 .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weiser in view of Johnson (US 4881526).
Claim 2: Weiser discloses the support portion can be placed in the levator ani muscle but is silent as to the muscles listed in claim 2. Johnson discloses the levator ani is made up of the iliococcygeus and pubococcygeus muscles (col. 1, lines 41-45). It would have been obvious to one of ordinary skill in the art at the time of the invention to secure the support portion in the iliococcygeus or the pubococcygeus muscles in Weiser’s method because they are both constituents of the levator ani, as taught by Johnson, and thus define the region of anchoring disclosed by Weiser.

Claim 7 and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weiser in view of Evans (US 2009/0221868 A1).
Claim 7: Weiser discloses the implant can be inserted along a path between the levator ani muscle and a region of the obturator membrane [0160]. Weiser does not specifically disclose the path extending to the obturator internus muscle. However, Evans discloses that tissue paths to the obturator membrane area may extend to the obturator internus muscle [0079]. It would have 
Claim 8: Weiser discloses the support backer 656 is guided along the guide portion 642 and into abutment with the implant support portion [0157-8]. The support backer (and associated guide filament) may initially reside outside of the incision proximate the obturator foramen and be guided into the incision by a tensioning tool 700 [0157]. As disclosed above with respect to claim 7, the tissue backer may be guided to abut a muscle of the obturator foramen.

Claims 9-13 and 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weiser in view of Devonec (US 2010/0305695 A1).
Claim 9: Weiser discloses a pelvic implant comprising a tissue support portion 632 having first and second ends with a tissue fastener 634 disposed on a first end (fig. 26A). This fastener can be attached to levator tissue [0160]. A guide extension portion 644 resides on the 
Weiser discloses the guide extensions as elongate filaments but is silent as to a guide extension comprising a rod. Devonec discloses an elongate filament 2 for securing a mesh in place in a similar manner to Weiser (with an anchor 3 at a first end and a washer 8 slidable from a second end toward the first end) which is stiff enough for pushing through an insertion lumen and for threading through an opening in a mesh implant [0075, 79, 83, and 96]. A filament of this nature which has some inherent stiffness is considered to be a rod. It would have been obvious to one of ordinary skill in the art at the time of the invention to configure the guide extension portion disclosed by Weiser to resemble the rod filament taught by Devonec because it allows for threading through the mesh and washer (support backer member) without extra tools, such as a needle, while being flexible enough to minimize tissue trauma.
Claim 10: Weiser further discloses a support backer advancement tool 700 having an engagement portion to engage and advance the support backer member (656 in fig. 26D) along the extension portion [0156].
Claims 11 and 12: Weiser discloses the tissue support portion (including the first end) comprises a mesh (fig. 26A).
Claim 13: tool 700 taught by Weiser constitutes a carrier comprising a rod. The end of the rod comprises a mating feature 700c [0156] which can engage an end of the extension guide filaments.
Claims 15 and 17: Weiser discloses the tissue support portion (including first and second ends) comprises an elongate mesh (fig. 26A and [0016]). The tissue fastener 634 is fixedly attached to a first end of the mesh due to the presence of support backer member 656. The guide extension portion 644 is fixedly attached to the second end of the mesh due to the presence of support backer member 660.
Claims 16 and 18: any mesh implant can contact any tissue, even if not ultimately implanted at or near that tissue, therefore the tissue support portion of Weiser is sized and shaped to contact levator, coccygeus, rectal, or external anal sphincter tissue. 

Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Weiser in view of Devonec as applied to claim 13, and further in view of O’Hern (US 2010/0261955 A1).
Claim 14: Weiser and Devonec are silent as to the carrier carrying a plurality of support backer members along the rod. However, O’Hern discloses a carrier device which carries a plurality of support backer members (grommets) along a length thereof which can be transferred onto a guide extension portion (fig. 6C and [0083-86]). These grommets are similar to Weiser’s support backer members 656 or 660. It would have been obvious to one of ordinary skill in the art at the time of the invention to include a plurality of support backer members on the carrier in the kit disclosed by Weiser in view of Devonec, as taught by O’Hern, because it would provide 
Double Patenting
Applicant is advised that should claim 11 be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Furthermore, claim 17 is a substantial duplicate of claim 15 and claim 18 is a substantial duplicate of claim 16.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7 of U.S. Patent No. 8708887 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of the patent recites every limitation of current application claims 1, 5, and 6
Claim 2 of the patent recites every limitation of current application claim 2.
Claim 3 of the patent recites every limitation of current application claim 3.
Claim 4 of the patent recites every limitation of current application claim 4.
Claim 7 of the patent recites every limitation of current application claim 7.
Claim 5 of the patent recites every limitation of current application claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE BURK KUHLMAN whose telephone number is (571)270-7130. The examiner can normally be reached Monday-Friday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791